     Case 2:20-cv-18782 Document 1 Filed 12/11/20 Page 1 of 5 PageID: 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
IN RE: ALLERGAN BIOCELL TEXTURED MDL NO. 2921
BREAST IMPLANT PRODUCTS
LIABILITY LITIGATION             Honorable Brian R. Martinotti
                                 District Court Judge
Plaintiffs: DEBORA MARTINEZ and
GREGORIO MARTINEZ                Honorable Joseph A. Dickson
                                 Magistrate Judge
Case No.:
                                 MASTER SHORT-FORM COMPLAINT
                                 FOR PERSONAL INJURIES, DAMAGES
                                 AND DEMAND FOR JURY TRIAL



     1.      Plaintiffs DEBORA MARTINEZ and GREGORIO MARTINEZ, hereby state
             and incorporate by reference all of the allegations contained in Plaintiffs’
             Master Long Form Complaint For Personal Injuries, Damages and Demand For
             Jury Trial (“Master Complaint”) as permitted by Case Management Order No.
             17 for cases filed directly into this district.

     2.      In addition to the below-indicated portions of the Master Complaint adopted by
             the plaintiff(s) and incorporated by reference herein, Plaintiff(s) hereby allege(s)
             as follows:

          IDENTIFICATION OF PLAINTIFFS AND RELATED INTERESTED
                              PARTIES
     3.      Name and current residence of individual who is alleged to have suffered
             personal injuries and related damages due to implantation of one or more
             Biocell Textured Breast Implant medical devices (“Biocell”):

             Debora Martinez; Coronado, CA

     4.      Consortium Claim(s): Name and current residence of individual(s)
             alleging damages for loss of consortium:

             Gregorio Martinez, Coronado, CA


     5.      If a survival and/or wrongful death claim is asserted:
             Name and residence of Decedent when she suffered Biocell-related injuries and/or
             death:
                   N/A
Case 2:20-cv-18782 Document 1 Filed 12/11/20 Page 2 of 5 PageID: 2



       Name and current residence of the individual(s) bringing the claims on behalf of
       the decedent’s estate, and status (i.e., personal representative, administrator, next
       of kin, successor in interest, etc.):
             N/A




                                       VENUE

6.     Plaintiff[s] allege that venue for remand and trial is proper in the following
       federal judicial district:
       California Southern District Court.

                             DEVICE IDENTIFICATION

7.     Plaintiff used the following Biocell device[s], which Plaintiff contends
       caused her injury(ies). Check all that apply and provide all dates of implant
       and explant:

 □ NATRELLE Silicone-filled Breast              □ NATRELLE Saline-Filled Breast
 Implants                                       Implants
       □ Style 110                                    □ Style 163
       □ Style 115                                    □ Style 168
       □ Style 120                                    □ Style 363
                                                      □ Style 468
 Date[s] of Implant:
                                                Date[s] of Implant:
 Date[s] of Explant (if any):
                                                Date[s] of Explant (if any):

 NATRELLE 410 Highly                        □ NATRELLE INSPIRA Silicone-
                                               Filled Breast Implants
  Cohesive Anatomically Shaped
                                                      □ Style TRL
  Silicone-Filled Breast Implants
                                                      □ Style TRLP
       □ Style LL                                     □ Style TRM
       □ Style LM                                     □ Style TRF
       □ Style LF                                     □ Style TRX
       □ Style LX                                     □ Style TSL
       □ Style ML                                     □ Style TSLP
       □ Style MM                                     □ Style TSM
       Style MF                                      □ Style TSF
       □ Style MX                                     □ Style TSX
       □ Style FL                                     □ Style TCL
       □ Style FM                                     □ Style TCLP
       □ Style FF                                     □ Style TCM
       □ Style FX                                     □ Style TCF
                                                      □ Style TCX
Case 2:20-cv-18782 Document 1 Filed 12/11/20 Page 3 of 5 PageID: 3



 Date[s] of Implant:                           Date[s] of Implant:

 December 15, 2015                             Date[s] of Explant (if any):

 Date[s] of Explant (if any):
 October 10, 2019
 □ McGhan BioDIMENSIONAL®                      □ NATRELLE Dual-Gel Breast
 Silicone-Filled BIOCELL® Textured             Implants
 Breast Implants, Style 153                          □ Style LX
                                                     □ Style MX
 Date[s] of Implant:                                 □ Style FX.

 Date[s] of Explant (if any):                  Date[s] of Implant:

                                               Date[s] of Explant (if any):

 □ NATRELLE Komuro Breast                      □ NATRELLE Ritz Princess Breast
 Implants                                      Implants
       □ Style KML                                   □ Style RML
       □ Style KMM                                   □ Style RMM
       □ Style KLL                                   □ Style RFL
       □ Style RLM                                   □ Style RFM

 Date[s] of Implant:                           Date[s] of Implant:

 Date[s] of Explant (if any):                  Date[s] of Explant (if any):

 □ NATRELLE 150 Full Height and                □ NATRELLE 133 Plus Tissue
 Short Height double lumen implants.           Expander

 Date[s] of Implant:                           Date[s] of Implant:

 Date[s] of Explant (if any):                  Date[s] of Explant (if any):

  NATRELLE 133 Tissue                         □ OTHER (Please describe):
   Expander with Suture Tabs
                                               Date[s] of Implant: Date[s] of Explant
 Date[s] of Implant: June 24, 2015             (if any):
 & August 26, 2015
 Date[s] of Explant (if any): August
 26, 2015 & December 15, 2015

                  PLAINTIFF’S BIOCELL-RELATED INJURIES

8.     Plaintiff[s] allege that one or more Biocell devices caused personal injuries and
       damages including but not limited to the following:
Case 2:20-cv-18782 Document 1 Filed 12/11/20 Page 4 of 5 PageID: 4



       Plaintiff has suffered, and continues to suffer from physical permanent injury,
       mental anguish, grief, anxiety, apprehension, scarring, disfigurement, financial
       loss, and fear of increased risk of BIA-ALCL, increased risk of BIA-ALCL. Past
       and future non- economic damages such as medical care costs, lost wages, lost
       wage-earning capacity. Reconstruction and incurred costs for surgery to have the
       implants removed.

9.     Approximate date of Biocell-device related injury: To the best of her knowledge,
       Plaintiff is uncertain of the precise date when she started having injuries, pain or
       damages from the Allergan implants. Plaintiff learned of the product recall due to
       the increased risk of lymphoma sometime after July 2019.



10.    Has Plaintiff or Plaintiff’s decedent ever been diagnosed with BIA-ALCL:
           Yes
           No
       a. If Yes, date of diagnosis:


                             CAUSES OF ACTION
11.     The following claims asserted in the Master Complaint are herein adopted by
Plaintiff(s):
           Count I:          Strict Liability – Manufacturing Defect
           Count II:         Negligent Manufacturing
           Count III:        General Negligence
           Count IV:         Strict Liability Failure to Warn
           Count V:          Negligent Failure to Warn
           Count VI:         Negligent Misrepresentation
           Count VII:        Breach of Implied Warranty of Merchantability
           Count VIII:       Breach of Express Warranty
           Count IX:         Strict Liability Design Defect
           Count X:          Negligent Design
           Count XI:         Survivorship and Wrongful Death
           Count XII:        Loss of Consortium
           Count XIII: Punitive Damages
           Other Claims and factual basis therefore:
        Case 2:20-cv-18782 Document 1 Filed 12/11/20 Page 5 of 5 PageID: 5




                                            OTHER DEFENDANTS
        12.   Plaintiff(s) further bring claims against the following additional Defendants not
        named in the Master Complaint:
                a. Additional Defendant(s):
                       Additional Defendant 1: N/A
                       Additional Defendant 2:
                       Additional Defendant 3:
                       Additional Defendant 4:
                b. Address(es) of Additional Defendants:
                       Address of Defendant 1: N/A
                       Address of Defendant 2:
                       Address of Defendant 3:
                       Address of Defendant 4:
                c. Short and Plain Statement of Factual Allegations against Additional
                   Defendants:
                      N/A




                d. Claims asserted against Additional Defendants:
                   N/A




        WHEREFORE, Plaintiff(s) pray(s) for relief and demand(s) a trial by jury as set forth in the

 Plaintiffs’ Master Personal Injury Long Form Complaint in MDL 2921 in the United States District

 Court for the District of New Jersey.

Date: December 11, 2020                                     Jeffrey L. Haberman, Esq.
                                                            SCHLESINGER LAW OFFICES, P.A.
                                                            1212 Southeast Third Avenue,
                                                            Fort Lauderdale, FL 33316
                                                            (954) 467-8800
                                                            (954) 320-9509
                                                            JHaberman@schlesingerlaw.com
                                                            Counsel for Plaintiffs
